Per Curiam :
This court, as long ago as October, 1896, when the case of Gamble v. Lennon (9 App. Div. 407) was decided, declared that ■ where parties desired extensions for the purpose of serving their papers upon appeal, applications therefor must be made to the court below,, and that such applications would not be ■ entertained by the Appellate Division.
The appellants in the above-entitled motions having made no attempt to get tlieir time to serve their papers extended, or to have their defaults opened, their appeals must be dismissed, with.ten dollars costs in each case.
Present—Van Brunt, P. J., Barrett, Rumsey, Williams and Patterson, JJ.
Motions granted, with ten dollars costs.